           Case 1:20-cv-00534-AWI-SAB Document 124 Filed 08/11/21 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                               )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER DENYING PLAINTIFF’S THIRD
13            v.                                           MOTION FOR APPOINTMENT OF COUNSEL,
                                                       )   WITHOUT PREJUDICE
14                                                     )
     KING CLARK, et al.,
                                                       )   (ECF No. 123)
15                                                     )
                     Defendants.                       )
16                                                     )

17            Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Plaintiff’s third motion for appointment of counsel, filed August

20   9, 2021.

21            As Plaintiff is aware, he does not have a constitutional right to appointed counsel in this action,

22   Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to

23   represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the

24   Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances

25   the court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113

26   F.3d at 1525.
27   ///

28   ///

                                                           1
           Case 1:20-cv-00534-AWI-SAB Document 124 Filed 08/11/21 Page 2 of 3



1             Without a reasonable method of securing and compensating counsel, the court will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6             In the present case, the Court does not find the required exceptional circumstances. Plaintiff

7    seeks appointment of counsel in to oppose Defendants’ exhaustion-related motion for summary

8    judgment and to file his own motion for summary judgment. Even if it assumed that Plaintiff is not

9    well versed in the law and that he has made serious allegations which, if proved, would entitle him to

10   relief, his case is not exceptional. The Court is faced with similar cases almost daily. While the Court

11   recognizes that Plaintiff is at a disadvantage due to his pro se status and his incarceration, the test is

12   not whether Plaintiff would benefit from the appointment of counsel. See Wilborn v. Escalderon, 789

13   F.2d 1328, 1331 (9th Cir. 1986) (“Most actions require development of further facts during litigation

14   and a pro se litigant will seldom be in a position to investigate easily the facts necessary to support the

15   case.”) The test is whether exception circumstances exist and here, they do not. ). Circumstances

16   common to most prisoners, such as lack of legal education and limited law library access, do not

17   establish exceptional circumstances that would warrant a request for voluntary assistance of counsel.

18   In addition, although a pro se litigant may be better served with the assistance of counsel, so long as a

19   pro se litigant, such as Plaintiff in this instance, is able to “articulate his claims against the relative

20   complexity of the matter,” the “exceptional circumstances” which might require the appointment of

21   counsel do not exist. Rand v. Rowland, 113 F.3d at 1525 (finding no abuse of discretion under 28

22   U.S.C. § 1915(e) when district court denied appointment of counsel despite fact that pro se prisoner

23   “may well have fared better-particularly in the realm of discovery and the securing of expert

24   testimony.”) Here, Plaintiff has failed both an opposition to Defendants’ motion for summary

25   judgment and his own motion for summary judgment. (ECF Nos. 106, 118.) Based on a review of the

26   record in this case, the Court finds that Plaintiff is capable and to date has adequately litigated this

27   ///

28   ///

                                                            2
       Case 1:20-cv-00534-AWI-SAB Document 124 Filed 08/11/21 Page 3 of 3



1    action. Accordingly, Plaintiff’s third motion for the appointment of counsel is denied, without

2    prejudice.

3
4    IT IS SO ORDERED.

5    Dated:       August 11, 2021
6                                                     UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
